Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00364-CV

                IN THE MATTER OF THE MARRIAGE OF A.L.F.L. and K.L.L.
                           and In the Interest of K.A.F.L., a Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-02421
                        Honorable Barbara Hanson Nellermoe, Judge Presiding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 29, 2015

DISMISSED AS MOOT

           This is an appeal from a trial court’s order denying a plea to the jurisdiction in a same-sex

divorce matter. On June 30, 2015, we rendered an order that, among other things, ordered

appellant to show cause why we should not dismiss this appeal as moot in light of the United States

Supreme Court’s decision in Obergefell v. Hodges. See Nos. 14-556, 14-574, 14-562, & 14-571,

__ U.S. __ (June 26, 2015). On July 16, 2015, appellant filed a response to our order and a motion

to dismiss.

           Appellant seems to agree the appeal is moot in light of the Obergefell decision. “A case

becomes moot if, since the time of filing, there has ceased to exist a justiciable controversy between


1
 The Honorable Barbara Nellermoe retired from the bench effective December 31, 2014. She signed the orders that
are the subject of this appeal prior to her retirement.
                                                                                      04-14-00364-CV


the parties — that is, if the issues presented are no longer ‘live,’ or if the parties lack a legally

cognizable interest in the outcome.” Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex.

2012); see also Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2000). Accordingly, we dismiss the

appeal as moot. See id. In light of our decision to dismiss the appeal as moot, appellant’s motion

to dismiss is moot, as is the motion to dismiss for want of jurisdiction filed by appellees on June

13, 2014, which was ordered carried with the case.


                                                  PER CURIAM




                                                -2-